Appeal from an order of the Family Court, Erie County (Kevin M. Carter, J.), entered May 16, 2012 in a proceeding pursuant to Family Court Act article 4. The order confirmed the finding of the Support Magistrate that respondent willfully failed to obey an order of the Court.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Matter of Roshia v Thiel (110 AD3d 1490 [2013]). Present — Smith, J.P., Fahey, Sconiers, Valentino and Whalen, JJ.